DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
An election was made without traverse to prosecute the invention of Group I, claims 1-8 and 19-24.  The cancelling of claims 9-14 belonging to non-elected group II is acknowledged. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
“DUAL-DISPLAY ELECTRONIC DEVICE OPERATION DURING INCOMING CALLS”. Or, similar language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5  recites the limitations "a second touch function”  and "a second preset time” in line 2.  There is insufficient antecedent basis for these limitations in the claim. The examiner believes that one way to resolve the antecedent basis issue can be  done by changing the dependency of claim 5, where claim 5 depends on claim 4 instead of  claim 1.  
Claim 23 recites the limitations "a second touch function”  and "a second preset time” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. The examiner believes that one way to resolve the antecedent basis issue can be  done by changing the dependency of claim 23, where claim 23 depends on claim 22 instead of  claim 19.  
Claim 29 recites the limitations "a second touch function”  and "a second preset time” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. The examiner believes that one way to resolve the antecedent basis issue can be  done by changing the dependency of claim 29, where claim 29 depends on claim 28 instead of  claim 25.  
Claims 6, 24 and 30 depend from claims 5, 23 and 29 and inherit the language of claims  5, 23 and 29; Therefore, claims  6, 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons as applied to claims  5, 23 and 29. 
Note: for examination purposes, the examiner is considering claims 5, 23 and 29 as depending on respective claims 4, 22 and 28, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  19 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over US 20180288220 A1 (Yin et al., hereinafter Yin) in view of  Additional Embodiments of the Yin reference (hereinafter, Yin’sAddEmbs). 
Regarding claim 1, Yin discloses an electronic device operation method (Par. [0024], “FIG. 5 shows a flowchart illustrating a method of answering an incoming call according to an example of the present disclosure….applied to any one of the dual-screen mobile devices shown in FIGS. 1-4.) implemented by an electronic device (“dual-screen mobile device” shown in Figs. 1-4 and 6-8), comprising: 
receiving an incoming call by the electronic device (Fig. 5 and par. [0025], “step 501, upon receiving an incoming call”), wherein the electronic device comprises a first surface (Figs. 1-4 and par. [0020], “back surface” corresponding to a “first surface”), a second surface (Figs. 1-4 and par. [0020], “front surface” corresponding to a “second surface”), a first touchscreen (Fig. 1, pars. [0019]-[0020], “display screen 1021” corresponding to a “first touchscreen”. Where “touchscreens” receive “touch operations”) on the first surface (Fig. 1 and par. [0020], “back surface” corresponding to a “first surface”), an earpiece (Fig. 1, “sound opening 1022” corresponding to “earpiece”) on the first surface (Fig. 1 and par. [0020], “back surface” corresponding to a “first surface”), and a second touchscreen (Fig. 1, pars. [0019]-[0020], “display screen 1011” corresponding to a “second touchscreen”. Where “touchscreens” receive “touch operations”) on the second surface (Figs. 1-4 and par. [0020], “front surface” corresponding to a “second surface”), and wherein the first surface and the second surface are different (par. [0019], “the front surface is provided with a liquid crystal display screen or an OLED screen, and the back surface is provided with an ink screen”; therefore, “different” surfaces); 
displaying a first screen (Fig. 6, please see the screen showing call information corresponding to “first screen”) on the second touchscreen (Figs. 1 and 6, “1011”) in response to receiving the incoming call (please see the center showing “Incoming call”), wherein the first screen displays an incoming call number (Fig. 6 and par. [0040]-[0041],  “136 xxxx 7683” corresponding to “incoming call number”), a first control (Fig. 6, “call operation option 601a is an icon” corresponding to a “first control”), and a second control (Fig. 6, “answer icon 601b” corresponding to a “second control”); 	
establishing a call with a second electronic device corresponding to the incoming call number when the first control is triggered (Fig. 6 and par. [0033], “user performs a slide operation in the region where the incoming call operation option 601a is being displayed on the first screen 1011, the dual-screen mobile device determines that the answer option is to answer on the second screen according to the slide operation…”, where a call takes place with at least two parties a caller (“second electronic device”) and a callee (device receiving the call)); 
and 
displaying prompt information (Fig. 6 and par. [0028], “prompt information ‘slide from left to right to answer on the second screen’ is displayed in the icon.”) on the second touchscreen (Figs. 1 and 6, “1011”), where the prompt information prompts a user to answer the incoming call (Fig. 6 and par. [0028], “’slide from left to right to answer on the second screen’“).
Yin  discloses where the prompt information prompts a user to answer the incoming call (Fig. 6 and par. [0028], “’slide from left to right to answer on the second screen’“).
However, Yin does not disclose where the prompt information prompts the user to answer the incoming call by using the earpiece and rejecting the call when the second control is triggered.
In additional embodiments of the Yin reference, Yin’sAddEmbs disclose where the prompt information prompts a user to answer the incoming call by using the earpiece  (par. [0047], “after performing an answer operation, such as a slide operation, on the first screen 1011, it allows a user to directly pick up the dual-screen mobile device and put the second screen 1021 close to his or her ear to answer the incoming call”, where the prompt indicating to answer the call in the second screen, implies to the user to position the receiver by his or her ear) and rejecting the call when the second control is triggered (par. [0041], “one or more of call functions 702b such as mute, handsfree, record, call buttons and hang-up is further displayed on the second screen 1021”, where either of the displays can provide the hang-up or mute function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yin’sAddEmbs teachings where the prompt information prompts the user to answer the incoming call by using the earpiece and rejecting the call when the second control is triggered  with the answering incoming call on dual-display mobile device disclosed by Yin because one of ordinary skill in the art would have recognized that additional prompt information indication to answer the call using the earpiece reinforces the customary response exercised by users when answering calls with their mobile phones (using the earpiece). In addition, programing the prompt to include the additional language that reads “by using the earpiece” would constitute routine and conventional programming alternative language to guide a user answering a phone call.  Also, answer and reject buttons/icons are well recognized features of mobile phones.
Regarding claim 19, Yin discloses an electronic device (“dual-screen mobile device” shown in Figs. 1-4 and 6-8) comprising: 
a first surface (Figs. 1-4 and par. [0020], “back surface” corresponding to a “first surface”); 
a second surface (Figs. 1-4 and par. [0020], “front surface” corresponding to a “second surface”); 
an earpiece (Fig. 1, “sound opening 1022” corresponding to “earpiece”) located on the first surface (Fig. 1 and par. [0020], “back surface” corresponding to a “first surface”); 
a first touchscreen (Fig. 1, “display screen 1021” corresponding to a first screen) located on the first surface (Figs. 1-4 and par. [0020], “back surface” corresponding to a “first surface”); 
a second touchscreen (Fig. 1, pars. [0019]-[0020], “display screen 1011” corresponding to a “second touchscreen”. Where “touchscreens” receive “touch operations”) located on the second surface (Figs. 1-4 and par. [0020], “front surface” corresponding to a “second surface”); and 
a processor (Fig. 9, “processor 910”) coupled to the earpiece (Figs 9 and 10 and par. [0062], “The processing module is configured to adjust the headphone”; thus, coupling between the processor and the earpiece), the first touchscreen, and the second touchscreen (Figs 9-10 and par. [0055], where “ processor 910” executes the logic related to the display operations. Therefore, the coupling of the displays to the processor are implicit) configured to: 
receive an incoming call (Fig. 5 and par. [0025], “step 501, upon receiving an incoming call”); 
display a first screen (Fig. 6, please see the screen showing call information corresponding to “first screen”) on the second touchscreen (Figs. 1 and 6, “1011”) in response to receiving the incoming call (please see the center showing “Incoming call”), wherein the first screen displays an incoming call number (Fig. 6 and par. [0040]-[0041],  “136 xxxx 7683” corresponding to “incoming call number”), a first control (Fig. 6, “call operation option 601a is an icon” corresponding to a “first control”), and a second control (Fig. 6, “answer icon 601b” corresponding to a “second control”); 
establish a call with a second electronic device corresponding to the incoming call number when the first control is triggered (Fig. 6 and par. [0033], “user performs a slide operation in the region where the incoming call operation option 601a is being displayed on the first screen 1011, the dual-screen mobile device determines that the answer option is to answer on the second screen according to the slide operation…”, where a call takes place with at least two parties a caller (“second electronic device”) and a callee (device receiving the call)); 
and 
display prompt information (Fig. 6 and par. [0028], “prompt information ‘slide from left to right to answer on the second screen’ is displayed in the icon.”) on the second touchscreen (Figs. 1 and 6, “1011”). 
Yin further discloses wherein the prompt information prompts a user to answer the incoming call (Fig. 6 and par. [0028], “’slide from left to right to answer on the second screen’“). 
However,  Yin  does not specifically disclose where the prompt information prompts a user to answer the incoming call by using the earpiece and reject the call with the second electronic device when the second control is triggered.
Yin’sAddEmbs disclose where the prompt information prompts a user to answer the incoming call by using the earpiece  (par. [0047], “after performing an answer operation, such as a slide operation, on the first screen 1011, it allows a user to directly pick up the dual-screen mobile device and put the second screen 1021 close to his or her ear to answer the incoming call”, where the prompt indicating to answer the call in the second screen, implies to the user to position the receiver by his or her ear) and rejecting the call with the second electronic device when the second control is triggered (par. [0041], “one or more of call functions 702b such as mute, handsfree, record, call buttons and hang-up is further displayed on the second screen 1021”, where either of the displays can provide the hang-up or mute function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yin’sAddEmbs teachings where the prompt information prompts the user to answer the incoming call by using the earpiece and rejecting the call with the second electronic device when the second control is triggered  with the answering incoming call on dual-display mobile device disclosed by Yin because one of ordinary skill in the art would have recognized that additional prompt information indication to answer the call using the earpiece reinforces the customary response exercised by users when answering calls with their mobile phones (using the earpiece). In addition, programing the prompt to include the additional language that reads “by using the earpiece” would constitute routine and conventional programming alternative language to guide a user answering a phone call.  Also, answer and reject buttons/icons are well recognized features of mobile phones.
	Regarding claim 25, Yin discloses an electronic device (“dual-screen mobile device” shown in Figs. 1-4 and 6-8) comprising: 
	a memory (Fig. 9 and par.[0054], “non-volatile machine-readable storage medium 930”) configured to store instructions (par. [0063], “machine-executable instructions corresponding to the control logic that are stored on the non-volatile machine-readable storage medium 930”); and 
	a processor (Fig. 9, “processor 910”) coupled to the memory (Fig. 9, “processor 910” coupled to “non-volatile machine-readable storage medium 930” by means of “internal bus 940”) and configured to execute the instructions to cause the electronic device (par. [0063], “the processor implements the above method of answering an incoming call on a dual-screen mobile device by invoking machine-executable instructions corresponding to the control logic that are stored on the non-volatile machine-readable storage medium 930”) to: 
	receive an incoming call by the electronic device (Fig. 5 and par. [0025], “step 501, upon receiving an incoming call”), wherein the electronic device comprises a first surface (Figs. 1-4 and par. [0020], “back surface” corresponding to a “first surface”), a second surface (Figs. 1-4 and par. [0020], “front surface” corresponding to a “second surface”), a first touchscreen (Fig. 1, “display screen 1021” corresponding to a first screen) on the first surface (Figs. 1-4 and par. [0020], “back surface” corresponding to a “first surface”), an earpiece (Fig. 1, “sound opening 1022” corresponding to “earpiece”) on the first surface (Fig. 1 and par. [0020], “back surface” corresponding to a “first surface”), and a second touchscreen on the second surface (Figs. 1-4 and par. [0020], “front surface” corresponding to a “second surface”), and wherein the first surface and the second surface are different (par. [0019], “the front surface is provided with a liquid crystal display screen or an OLED screen, and the back surface is provided with an ink screen”; therefore, “different” surfaces); 
	display a first screen (Fig. 6, please see the screen showing call information corresponding to “first screen”) on the second touchscreen (Figs. 1 and 6, “1011”) in response to receiving the incoming call (please see the center showing “Incoming call”), wherein the first screen displays an incoming call number (Fig. 6 and par. [0040]-[0041],  “136 xxxx 7683” corresponding to “incoming call number”), a first control (Fig. 6, “call operation option 601a is an icon” corresponding to a “first control”), and a second control (Fig. 6, “answer icon 601b” corresponding to a “second control”); 
	establish a call with a second electronic device corresponding to the incoming call number when the first control is triggered (Fig. 6 and par. [0033], “user performs a slide operation in the region where the incoming call operation option 601a is being displayed on the first screen 1011, the dual-screen mobile device determines that the answer option is to answer on the second screen according to the slide operation…”, where a call takes place with at least two parties a caller (“second electronic device”) and a callee (device receiving the call)); 
	and 
	display prompt information (Fig. 6 and par. [0028], “prompt information ‘slide from left to right to answer on the second screen’ is displayed in the icon.”) on the second touchscreen (Figs. 1 and 6, “1011”).
Yin further discloses wherein the prompt information prompts a user to answer the incoming call (Fig. 6 and par. [0028], “’slide from left to right to answer on the second screen’“). 
However,  Yin  does not specifically disclose where the prompt information prompts a user to answer the incoming call by using the earpiece and reject the call when the second control is triggered.
Yin’sAddEmbs disclose where the prompt information prompts a user to answer the incoming call by using the earpiece  (par. [0047], “after performing an answer operation, such as a slide operation, on the first screen 1011, it allows a user to directly pick up the dual-screen mobile device and put the second screen 1021 close to his or her ear to answer the incoming call”, where the prompt indicating to answer the call in the second screen, implies to the user to position the receiver by his or her ear) and rejecting the call when the second control is triggered (par. [0041], “one or more of call functions 702b such as mute, handsfree, record, call buttons and hang-up is further displayed on the second screen 1021”, where either of the displays can provide the hang-up or mute function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yin’sAddEmbs teachings where the prompt information prompts the user to answer the incoming call by using the earpiece and rejecting the call when the second control is triggered  with the answering incoming call on dual-display mobile device disclosed by Yin because one of ordinary skill in the art would have recognized that additional prompt information indication to answer the call using the earpiece reinforces the customary response exercised by users when answering calls with their mobile phones (using the earpiece). In addition, programing the prompt to include the additional language that reads “by using the earpiece” would constitute routine and conventional programming alternative language to guide a user answering a phone call.  Also, answer and reject buttons/icons are well recognized features of mobile phones.

Claims 2-6,  20-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of  Yin’sAddEmbs and further in view of US 20140310643 A1 (Karmanenko et al., hereinafter Karmanenko).
Regarding claims 2,  20 and 26, Yin and Yin’sAddEmbs disclose all the limitations of claims 1, 19 and 25, respectively. Yin further discloses detecting a first operation of the user on the first control (Fig. 1 and 6; par. [0028], “The prompt information is used to prompt the user to perform a slide operation on a display region of the incoming call operation option 601a, such as, the icon. In this way, it triggers the incoming call to be answered so that the call sound played by the headphone 102 (as shown in FIG. 1) is output via the sound opening 1022 (as shown in FIG. 1), and the user can answer the incoming call via the second screen 1021”); and
displaying the prompt information on the second touchscreen [in response to the first operation] (Fig. 6 and par. [0028], “prompt information ‘slide from left to right to answer on the second screen’ is displayed in the icon.”).
Yin and Yin’sAddEmbs do not specifically disclose where the prompt information on the second touchscreen happens in response to the first operation.
In related art concerning a mobile device with user interface, Karmanenko discloses where the prompt information on the second touchscreen happens in response to the first operation (Fig. 28,  as shown in “19:03” when a swiping “decline” or “answer” is executed, a prompt screen is presented as shown in “19:04” and “19:05”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Karmanenko’s teachings where the prompt information on the second touchscreen happens in response to the first operation with the answering incoming call on dual-display mobile device disclosed by Yin and Yin’sAddEmbs because one of ordinary skill in the art would have recognized that presenting the prompt information during or after an operation is selected, should provide the predictable results of guiding the user to proceed with the call. 
Regarding claims 3, 21 and 27,  Yin, Yin’sAddEmbs and Karmanenko disclose all the limitations of claims 2, 20 and 26, respectively.
Yin further discloses where before detecting the first operation, the first touchscreen is in a screen-off state (pars. [0035], [0039] “When a touch operation for an incoming call operation option displayed on one of two display screens of the device has been received….If no, it means the screen corresponding to the answer option is not the same as the screen which is now displaying the incoming call operation option…and the dual-screen mobile device awakens the screen corresponding to the answer option” This indicates that the opposite screen where the touch operation is received is turned off or in sleep mode) and the electronic device operation method further comprises:
turning on the first touchscreen either in response to the first operation or in response to displaying the prompt information (pars. [0035],[0039], “When a touch operation for an incoming call operation option displayed on one of two display screens of the device has been received….if not…the dual-screen mobile device awakens the screen corresponding to the answer option” Fig. 6, option “601a”); and
displaying a second screen on the first touchscreen (Fig. 7, where “second screen 1021” corresponds to the “first touchscreen”), wherein the second screen displays the incoming call number (Fig. 7, “136 xxxx 7683” corresponding to “incoming phone number”) and a call duration (Fig. 7 and par. [0040], “00:28” corresponding to “call duration”).
Regarding claims 4, 22 and 28, Yin, Yin’sAddEmbs and Karmanenko disclose all the limitations of claims 3, 21 and 27, respectively. 
Yin and Yin’sAddEmbs do not specifically disclose comprising:
disabling a first touch function of the first touchscreen within a first preset time after displaying the second screen;
detecting that the electronic device is flipped and the first touchscreen faces the user; and
enabling the first touch function in response to detecting that the electronic device is flipped and the first touchscreen faces the user.
Karmanenko discloses disabling a first touch function of the first touchscreen within a first preset time after displaying the second screen (Figs. 27-28 and par. [0363], “the user has switched off the front (touch) screen and the EPD screen is activated… No interaction is supported during an incoming call event.”, where the disabling can take place automatically without interaction  from the user);
detecting that the electronic device is flipped (Fig. 28, please see “rotate device” on the left side) and the first touchscreen faces the user (where when the device is turn around, it is turn around to face the user); and
enabling the first touch function in response to detecting that the electronic device is flipped and the first touchscreen faces the user (Fig. 28 and par. [0363], “Interaction on the front screen is not supported until the device has been turned around or turned over.”, where when the device is turn around, it is turn around to face the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Karmanenko’s disabling a first touch function of the first touchscreen within a first preset time after displaying the second screen; detecting that the electronic device is flipped and the first touchscreen faces the user; and enabling the first touch function in response to detecting that the electronic device is flipped and the first touchscreen faces the user with the answering incoming call on dual-display mobile device disclosed by Yin and Yin’sAddEmbs because one of ordinary skill in the art would have recognized that by disenabling the screen before flipping the telephone would prevent accidental keying or starting of functions  of  the mobile device. It would also, prevents accidentally starting/ending the call before screening it. 
Regarding claims 5, 23 and 29, Yin, Yin’sAddEmbs and Karmanenko disclose all the limitations of claims 1, 19 and 25 (claims are treated as depending on claims 4, 22 and 28, respectively). 
Yin and Yin’sAddEmbs do not specifically disclose further comprising disabling a second touch function of the second touchscreen within a second preset time after displaying the prompt information.
Karmanenko discloses disabling a second touch function of the second touchscreen within a second preset time after displaying the prompt information (Fig. 28 and par. [0365], “If a Decline is performed, we move to the right hand side of FIG. 28….The "overlay" area would stay visible for approximately 5 seconds and then disappear.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Karmanenko’s teachings about disabling a second touch function of the second touchscreen within a second preset time after displaying the prompt information with the answering incoming call on dual-display mobile device disclosed by Yin and Yin’sAddEmbs because one of ordinary skill in the art would have recognized that by disenabling a screen after a preset time of not receiving input would save battery power in the mobile device. In addition, most mobile phones  are programmed or can be programmed by the user to go to sleep after a certain preset period of inactivity.
Regarding claims 6,  24 and 30, Yin, Yin’sAddEmbs and Karmanenko disclose all the limitations of claims 5, 23 and 29, respectively. 
Yin and Yin’sAddEmbs do not specifically disclose turning off the second touchscreen beyond the second preset time after displaying the prompt information;
turning off the second touchscreen in response to turning on the first touchscreen; or
turning off the second touchscreen in response to detecting that the electronic device is flipped and the first touchscreen faces the user.
Karmanenko discloses turning off the second touchscreen beyond the second preset time after displaying the prompt information;
turning off the second touchscreen in response to turning on the first touchscreen (Fig. 21 and par [0353], “Front Screen On, Back Screen Off mode” please see where the top left home screen is turned  “on”, the  EPD screen is turned  “off” as shown on the lower left . Only one of the limitations is required due to the alternative “or”); or
turning off the second touchscreen in response to detecting that the electronic device is flipped and the first touchscreen faces the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Karmanenko’s teachings about turning off the second touchscreen beyond the second preset time after displaying the prompt information; turning off the second touchscreen in response to turning on the first touchscreen; or turning off the second touchscreen in response to detecting that the electronic device is flipped and the first touchscreen faces the user within a second preset time after displaying the prompt information with the answering incoming call on dual-display mobile device disclosed by Yin and Yin’sAddEmbs because one of ordinary skill in the art would have recognized that by disenabling a screen that is not been used (facing down on a surface or away from the user) at the moment, battery power in saved by the mobile device. 

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Yin’sAddEmbs and further in view of US 20120083319 A1 (Sirpal et al., hereinafter Sirpal).
Regarding claim 7, Yin and Yin’sAddEmbs disclose all the limitations of claim 1. 
Yin and Yin’sAddEmbs do not specifically disclose wherein the first touchscreen is in a screen-off state, and wherein the electronic device operation method further comprises:
turning on the first touchscreen in response to displaying the prompt information; and
displaying the first screen on the first touchscreen.
In related art concerning receiving calls in different modes, Sirpal discloses wherein the first touchscreen is in a screen-off state (Fig. 7A and par. [0162], “device 100 is operating in secondary single screen mode, meaning that only one screen is active, namely the secondary screen 108”; therefore, the “first touchscreen is in a screen-off state”), and wherein the electronic device operation method further comprises:
turning on the first touchscreen in response to displaying the prompt information (Fig. 7B and par. [0163], “the message 708 may indicate that the device should be turned to view the display 110 on the primary screen 104”); and
displaying the first screen on the first touchscreen (Fig. 7C and par. [0164], “a user interface 712 is displayed on display 114 of screen 104”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sirpal’s teachings where the first touchscreen is in a screen-off state, and wherein the electronic device operation method further comprises: turning on the first touchscreen in response to displaying the prompt information; and displaying the first screen on the first touchscreen with the answering incoming call on dual-display mobile device disclosed by Yin and Yin’sAddEmbs because one of ordinary skill in the art would have recognized that a call can be received during “secondary single screen mode” where only the second screen is active, were the second screen directs the user to rotate the phone to answer the call using the main display that comprises the ear speaker. In that manner; Sirpal’s activation of the main screen when the rotation movement is detected allows the user to have a smooth transition to the main screen, so that the call can be answered without much effort. 

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Yin’sAddEmbs and further in view of Sirpal, and further in view of Karmanenko.
Regarding claim 8, Yin, Yin’sAddEmbs and Sirpal disclose all the limitations of claim 7.
Yin and Yin’sAddEmbs do not specifically disclose turning off the first touchscreen in response to a second operation of the user on the second control on the second touchscreen. 
Karmanenko discloses turning off the first touchscreen in response to a second operation of the user on the second control on the second touchscreen (Fig. 28 and par. [0363], during an incoming call when both touch screens are “turned on simultaneously”, the “decline” icon (corresponding to “second control”), would automatically “turn off” the “second touchscreen” (“EPD”), as customary, when a call is rejected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Karmanenko’s teachings about turning off the first touchscreen in response to a second operation of the user on the second control on the second touchscreen with the answering incoming call on dual-display mobile device disclosed by Yin, Yin’sAddEmbs and Sirpal’ because one of ordinary skill in the art would have recognized that it would be advantageous to turn-off the touchscreen that won’t be used when declining a call, so that power is saved by not having both screens on during prolonged periods of time, specially, while one of the screens is not currently being used
					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reference 2019/0155562 A1 (Lee et al.) relates to a dual display electronic device with answering functions for incoming call utilizing both respective screens of the displays. 
Reference 2010/0048194 A1 (Park et al.) relates to a dual display mobile terminal for answering an incoming call in a second display while the user is engaged in a first call utilizing the first display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649